                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF MAINE

    UNITED STATES OF AMERICA,                          )
                                                       )
                                                       )
    v.                                                 )
                                                       ) Docket no. 2:04-cr-00093-GZS
    LAWRENCE MAHER,                                    )
                                                       )
                                                       )
                             Defendant.                )
                                                       )


                     ORDER ON MOTION FOR REDUCTION OF SENTENCE


           Before the Court is the Defendant Lawrence Maher’s Motion for Reduction of Sentence

Pursuant to the First Step Act of 2018 (“FSA”), 18 U.S.C. § 3582(c)(1) (ECF No. 117), which

Defendant filed pro se. For reasons explained herein, the Court DENIES the Motion.



I.         BACKGROUND

           On December 9, 2004, a jury found Defendant guilty of one count of possession with intent

to distribute cocaine in violation of 21 U.S.C. § 841(a)(1) & (b)(1)(C). In April 2005, this Court

sentenced Defendant to a term of 262 months imprisonment to be followed by six years of

supervised release (ECF Nos. 50 & 51). Maher, now sixty-one years old, remains incarcerated on

this sentence with a current estimated release date of July 31, 2023. 1 As detailed in the briefing

on the current Motion, Maher has made multiple attempts to challenge his sentence and the

conditions of his confinement. See, e.g., Gov’t Response (ECF No. 120), PageID #s 705-09.




1
    See www.bop.gov (last visited January 21, 2020).
       Most recently, on February 6, 2019, Maher sought compassionate release based on his age

and medical conditions via the BOP process. (See ECF Nos. 117-9 & 117-10.) In a decision dated

March 5, 2019, the Warden denied this request based on Maher not meeting the age requirement

of sixty-five years. (See ECF No. 117-11.) Additionally, in a decision dated April 9, 2019, the

BOP denied Maher’s request to be considered for home detention as an elderly offender, a pilot

program authorized by the FSA. While acknowledging that Maher met the age and time-served

requirements for this program, the BOP found Maher did not qualify based on a history of violence.

(See ECF No. 117-12.) This finding relied on Maher’s criminal history as well as the PSR’s

description of his offense conduct, which had included a two-point enhancement for use of a

firearm.

       Shortly after receipt of these dual denials from BOP, Maher ended up needing medical care

for multiple health issues. As documented in the exhibits attached to his Motion, Maher was

treated at an outside hospital for a head injury and multiple rib fractures in May 2019. (See ECF

No. 117-1, PageID # 654.) The records for this visit also documented “severe emphysema” and a

lung mass for which further surveillance is medically recommended. (Id., PageID # 662.) Maher

was admitted to the hospital again on June 21, 2019 for hemoptysis. The records for this hospital

stay document a history of Crohn’s disease, prostate cancer, and hepatitis C, as well as significant

unexplained weight loss, bacterial pneumonia, and acute exacerbation of bronchiectasis. (See ECF

No. 117-4, PageID #s 671, 682.) Once discharged, Maher had a follow-up pulmonary consultation

on July 18, 2019, at which the doctor noted COPD and emphysema as well as a possible collagen

vascular disorder. (See id., PageID # 685.)

       Then, on September 23, 2019, Defendant filed his pro se Motion for Reduction in Sentence

with this Court. As reflected in the exhibits attached to Maher’s Reply (ECF No. 124), Maher had




                                                 2
a follow-up chest x-ray on October 23, 2019, due to ongoing rib pain on his left side. The findings

indicated healing of previously documented rib fractures and pneumonia. (See ECF No. 124-1,

PageID # 746.)



    II.   DISCUSSION

          At the outset, the Court concludes it cannot review the BOP’s April 9, 2019 decision to

deny Defendant’s participation in the pilot program allowing home confinement for certain elderly

inmates. Rather, the Court agrees with the Government that this Court simply has no jurisdiction

to review Maher’s eligibility for the pilot programs currently authorized under 34 U.S.C. §

60541(g). See Gov’t Response, PageID # 718-20.

          The Court construes the remaining arguments in Maher’s pending Motion as seeking a

modification of his term of imprisonment based on “extraordinary and compelling reasons.” 18

U.S.C. § 3582(c)(1)(A). This newer procedural mechanism for sentence reduction is a result of

the 2018 passage of the FSA. See United States v. Fox, No. 2:14-CR-03-DBH, 2019 WL 3046086,

at *1-*3 & n.1 (D. Me. July 11, 2019) (“The First Step Act did not change the statutory criteria for

compassionate release, but it did change the procedures, so that the Bureau of Prisons is no longer

an obstacle to a court’s consideration of whether compassionate release is appropriate.”) Thus,

Maher is able to essentially appeal the BOP’s March 5, 2019 denial of his request for

compassionate release.

          Assuming for the moment that the Court is able to consider the full medical records that

have been provided in connection with the pending Motion, 2 the Court must find that


2
 In large part, Maher presses his appeal based on medical issues he has experienced after the March 5, 2019 denial.
However, nothing in the record suggests the BOP had an opportunity to consider those records before denying Maher
compassionate release. Thus, Maher has failed to exhaust his administrative rights to appeal the denial of
compassionate release based on the medical challenges he has documented since May 2019. Nonetheless, given the


                                                        3
“extraordinary and compelling reasons warrant . . . a [sentence] reduction” and that “such a

reduction is consistent with applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A)(i). In exercising its discretion to make such finding, this Court looks

to the Sentencing Commission’s existing guidance in determining what qualifies as “extraordinary

and compelling reasons,” which is found in U.S.S.G. § 1B1.13 & Application Note 1. See Fox,

2019 WL at *3 (“[T]he Commission's existing policy statement provides helpful guidance on the

factors that support compassionate release, although it is not ultimately conclusive given the

statutory change.”) While Application Note 1 lists four separate categories of reasons that might

be deemed “extraordinary and compelling,” only one of those categories, “Medical Condition of

the Defendant,” appears to apply to the record now before the Court. See U.S.S.G. § 1B1.13,

Application Note 1(A). More specifically, in the absence of any evidence that Maher has been

diagnosed with a terminal illness, the Court must consider whether the record establishes that he

is: “suffering from a serious physical or medical condition, suffering from a serious functional or

cognitive impairment, or experiencing deteriorating physical or mental health because of the aging

process, that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he . . . is not expected to recover.” Id.

        The Court readily acknowledges that Maher has suffered from some serious medical

conditions in 2019 that required hospital care and follow-up with specialists. However, the records

do not reflect that Maher’s ability to provide self-care within his correctional facility has been

substantially diminished and will remain diminished because he is not expected to recover. In fact,

the record reflects some recovery and contains only limited argument about Maher receiving



pro se status of the movant and the lack of any failure-to-exhaust objection from the Government, the Court proceeds
to consider the merits of whether the medical issues Maher has documented since May 2019 warrant compassionate
release.



                                                         4
occasional assistance with self-care.            See, e.g., Def. Reply, PageID # 733 (noting laundry

assistance and occasional help with pick-up of food service trays).

         Having fully reviewed and considered all of the documentation submitted, the Court

concludes that Maher’s medical conditions, while significant, do not rise to the level of a qualifying

medical condition that should be deemed “extraordinary and compelling” under existing

guidance. 3 Likewise, the Court, in an exercise of its discretion, declines Maher’s invitation to

conclude that his situation should be deemed extraordinary and compelling under the “other

reasons” category. See U.S.S.G. § 1B1.13, Application Note 1(D).

         Therefore, the Court ultimately concludes that the record does not support the modification

sought by the present Motion and hereby DENIES the Motion (ECF No. 117).

         SO ORDERED.

                                                                /s/ George Z. Singal
                                                                United States District Judge

Dated this 23rd day of January, 2020.




3
  The Court additionally notes that a finding that a “defendant is not a danger to the safety of any other person or to
the community, as provided in 18 U.S.C. § 3142(g)” is contemplated under the Sentencing Commission’s guidance
for any such sentence reduction. U.S.S.G. § 1B1.13(1)(B)(2). On the record presented, the Court does not reach this
second inquiry, but notes that it is far from clear that the existing record allows for such a finding.


                                                          5
